Citation Nr: 1126742	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or prostate cancer.

2.  Entitlement to service connection for metabolic syndrome, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

This appeal was previously before the Board in November 2009, at which time it was remanded for a VA examination to address whether the Veteran's hypertension or metabolic syndrome were caused or worsened by his service-connected diabetes mellitus or prostate cancer.  The Veteran was afforded a VA examination in December 2009, and adequate opinions regarding the etiology of his hypertension and metabolic syndrome were provided.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board notes that the issue of entitlement to service connection for bilateral hearing loss, which the Board remanded in November 2009, was granted by the RO in a February 2011 rating decision.  Consequently, that issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypertension is not attributable to his period of active service, to include as due to herbicide exposure, or due to or aggravated by his service-connected diabetes mellitus or prostate cancer.  

3.  The Veteran's metabolic syndrome is not attributable to his period of active service, to include as due to herbicide exposure, or due to or aggravated by his service-connected diabetes mellitus or prostate cancer.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by active military service, including as due to herbicide exposure, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

2.  The Veteran's metabolic syndrome was not incurred in or aggravated by active military service, including as due to herbicide exposure, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2005, March 2006 and April 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the May 2006 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim, most recently in February 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA medical records and private medical records.  The Veteran has also been afforded VA examinations, most recently in December 2009.  The Veteran's representative suggested that the VA examiner's opinion pertaining to metabolic syndrome was insufficient to shed light on etiology because it was too technical and referenced the disagreement in the medical community over metabolic syndrome.  The representative has also focused on the examiner's failure to discuss a link between obesity and herbicide exposure in his opinion regarding metabolic syndrome.  The Board observes, however, that the examiner separately noted that the Veteran was presumed to have been exposed to Agent Orange, and that the Veteran was obese.  In reviewing the totality of the report, the examiner clearly explained his reasoning against linking metabolic syndrome to service.  As such, the Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his appeal at this time is warranted.  

The Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, type II diabetes, Hodgkin's disease, ischemic heart disease, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

For purposes of presuming service connection under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53,202, 52,216.

In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310; see also 71 FR 52744-47 (Sept. 7, 2006); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit-of-the-doubt.  38 U.S.C.A. § 5107.  

The Veteran contends that his hypertension and his metabolic syndrome are due to service, which includes his exposure to herbicides, or secondarily due to his service-connected diabetes mellitus or prostate cancer.  The Board observes that the Veteran's diabetes mellitus was service connected effective October 12, 2004, and adenocarcinoma of the prostate was service connected effective January 31, 2005.

Service treatment records do not show any complaints, diagnoses for or treatment for high blood pressure or metabolic syndrome.  On enlistment examination in June 1965, the Veteran's blood pressure was 140/70 sitting; and on separation examination in May 1967, the Veteran's blood pressure was 120/80 recumbent.  The Veteran reported no high or low blood pressure, and no notations regarding hypertension were made.  At enlistment the Veteran's build was medium, and at separation it was heavy.  

Post-service medical records show that in August 1998 the Veteran was assessed as being overweight.  In December 2002 a VA treatment record showed that the Veteran had been counseled regarding lifestyle modifications to help in controlling his blood pressure, to include engaging in cardiovascular exercise, partaking of a low salt diet, and losing weight.  The Veteran was also prescribed Atenolol.  In May 2005 a computerized problem list included diabetes mellitus, essential hypertension, and hypercholesterolemia.  The Veteran's outpatient medications continued to include Atenolol for his blood pressure.  A note from July 2003 indicated the Veteran's hypertension was under great control.  

The Veteran was afforded a VA examination in February 2006.  He reported being diagnosed as having diabetes around 1998, but noted that he did not require medication until 2004.  He reported that he developed hypertension around 2002, but was unsure whether he had the disorder before that time.  The Veteran indicated that he took Lisinopril and Atenolol for his hypertension, and the examiner noted that the Veteran's blood pressure was under good control with no evidence of significant hypertension after taking his medications.  The Veteran reported that he had hyperlipidemia.  The examiner noted that the Veteran had metabolic syndrome based on the presence of diabetes mellitus, hypertension, hyperlipidemia, and the right amount of abdominal girth.  At that time the Veteran was a semi-truck driver who moved oil field equipment, and it was indicated that none of his symptoms caused an inability to work.  

The Veteran's claims file was provided to a VA physician in April 2007 for a medical opinion concerning the etiology of his hypertension and metabolic syndrome.  The examiner explained that by definition metabolic syndrome is present in individuals (such as the Veteran) who are obese, who have an abdominal girth of a certain size, and who have hypertension, hyperlipidemia, and diabetes mellitus.  He explained that the Veteran's diabetes mellitus was not itself the cause of the obesity, hypertension or hyperlipidemia because the diabetes diagnosis was first established in 1998, and because the disorder did not require treatment with medication for a number of years.  The examiner noted that the Veteran's diabetes was effectively controlled with Metformin.  The examiner noted that the Veteran had been obese from at least as far back as 1998, and probably before diabetes was present.  He noted that the Veteran believed he was first treated for hyperlipidemia in the 1990s, and for hypertension in 2000 or 2001.  The Veteran's hypertension was treated with Lisinopril and Atenolol.  The examiner concluded that the Veteran's obesity was the underlying precipitant of the diabetes, and not the reverse, that the hyperlipidemia was secondary to the diabetes; and that because the diabetes was not severe enough to require medication until several years after the first diagnosis of hypertension, the diabetes was not a cause of the hypertension.  The examiner ultimately concluded that although the Veteran did have metabolic syndrome, it was not caused by or a result of diabetes mellitus.  The examiner did not address whether diabetes had chronically worsened any hypertension or metabolic syndrome.  

In December 2009 the Veteran was afforded another VA examination.  In summarizing the Veteran's problems, his diabetes mellitus was reviewed, and the course since onset was noted to be stable with the use of oral medications, in particular, Glyburide and Metformin, which had not produced side effects.  The Veteran at that time indicated that he had never heard of "metabolic syndrome," but when reminded of its definition, he reported obesity, diabetes, hypertension, and hyperlipidemia, and denied coronary artery disease.  In reviewing his medical history the examiner noted that the Veteran reported hypertension was diagnosed in 2002.  On physical examination his blood pressure readings were 120/60, 118/74, and 122/70, and his weight was 258 pounds.  The examiner diagnosed the Veteran as having vascular hypertension, and opined that this was not a complication of diabetes because there was no evidence of renovascular hypertension, and the Veteran's hypertension was apparently mild, easily and well controlled, and without complications in his kidneys or elsewhere.  In addition, his vascular condition was not worsened or increased by his diabetes.  

Following a review of the claims folder and an examination, the examiner concluded that the Veteran's hypertension was less likely than not caused by, or a result of, or etiologically related to the Veteran's period of active service.  There was no evidence that hypertension was diagnosed during the Veteran's period of service or in the one year following his August 1967 separation, and claiming service connection for his hypertension the Veteran reported that it began in 1999.  The examiner opined that although the exact etiological cause was unknown, with most cases of hypertension it was considered to be hereditary in nature, and that it was not established that Agent Orange exposure was itself an etiologic cause for hypertension.  In addition, the examiner opined that the hypertension was less likely than not to have been chronically worsened by the Veteran's service-connected diabetes mellitus, or adenocarcinoma of the prostate, because the hypertension had been mild and well-controlled since its onset.  As such, there was no evidence that hypertension was worsened by any condition, including diabetes and prostate cancer, or their treatment.  

In regards to the Veteran's metabolic syndrome, the examiner concluded that this too was less likely than not related to his military service.  The examiner explained that although the terms "metabolic syndrome" and "metabolic disorder" were used interchangeably in the examination request, the terms in fact had separate and distinct meanings.  Specifically, metabolic disorder could include many diseases in and of themselves, such as diabetes, hypertension, hyperlipidemia, electrolyte disturbances, and many others.  As such, the Veteran had metabolic disorders, such as his diabetes (that was service connected under the herbicide presumption), obesity, and hypertension.  The Veteran's hypertension was not etiologically related to herbicide exposure, or due to other residuals of active service, and was not considered to be a complication of diabetes.  The term metabolic syndrome was, according to the examiner, controversial, such that many authorities argued against its use.  The examiner referenced a respected subscription to medical information, which questioned whether use of the term metabolic syndrome captured any unique pathophysiology implied by calling it a "syndrome," and whether such a term implied a risk beyond that of its individual components.  Although the examiner did not diagnose metabolic syndrome because he agreed with the referenced medical subscription, he implicitly accepted such diagnosis when he opined that metabolic syndrome was not caused by or chronically worsened by active military service, diabetes mellitus or adenocarcinoma of the prostate.  The examiner reasoned that if metabolic syndrome was a unique entity, it likely had a strong genetic component, and would not be etiologically related to the service-connected conditions.  

The Veteran contended that medical research has shown that diabetics have a very high susceptibility of hypertension.  He has asserted that hypertension was diagnosed prior to his diabetes, and that although he was not medicated when diabetes was first diagnosed, it was due to an older treatment protocol with diet and exercise.  He believes if the same circumstances occurred today, an endocrinologist would medicate him for hypertension, cholesterol and early diabetes.  The Veteran also contended that metabolic syndrome is a new disease that is only caused by diabetes.  He emphasized that although he was obese, a diagnosis for metabolic syndrome could be due to independent risk factors, and he sent an Internet article, discussed below, to support this proposition.  

The Veteran submitted various Internet articles in relation to his hypertension and metabolic syndrome.  An article by the American Heart Association explains that metabolic syndrome is characterized by a group of metabolic risk factors, including abdominal obesity, atherogenic dyslipidemia, elevated blood pressure, insulin resistance or glucose intolerance, prothrombotic state, and proinflammatory state.  The article notes that people with metabolic syndrome are at an increased risk of coronary artery disease, diseases related to plaque build-up in artery walls, and diabetes mellitus, type II.  An Internet article of a webcast transcript regarding hypertension was also submitted.  Highlighted portions focused on statements suggesting that high blood pressure and diabetes often occurred together, and that those with high blood pressure should be alert for signs of diabetes, because these diseases often accompanied one another.  It also suggested that those with diabetes had a tendency to also have high blood pressure, such that there was an epidemiological or population based increase within each of those disease groups.  Another article discussed new guidance for prevention and treatment of metabolic syndrome, which highlighted that increased circumference was not necessary for a diagnosis so long as three other clinical criteria were present.  An article discussing the interrelationships between diabetes, kidney and cardiovascular disease was submitted, with a focus on the importance of controlling blood sugar and blood pressure to prevent chronic renal disease.  As to additional articles referenced by the Veteran's representative, but not submitted, the Veteran and his representative were advised in the November 2009 Board remand that VA's duty to assist does not extend to researching and photocopying multiple articles that the representative, a layperson, believes is supportive of the claim, particularly when he does not allege that the articles are other than general in nature or that the articles purport to address the Veteran's particular medical situation.  See Sacks v. West, 11 Vet. App. 314 (1998).  The Veteran and his representative were invited to submit copies of any articles they believed should be considered by VA, and those articles that were submitted have been considered.

As a final matter, in November 2009 the Board noted that the Veteran's representative contended the Veteran served in combat, and that therefore the provisions of 38 U.S.C.A. § 1154(b) were for application.  He referenced, but did not provide copies of several articles he contended provided "empirical evidence that exposure to combat caused heart related disorders in veterans." 

The Veteran's DD Form 214 shows that he served as a military policeman, and he received no awards or decorations suggesting participation in combat.  The Veteran referenced exposure to noise from mortars, grenade explosions, small arms fire, and large guns, but did not at any point suggest that such exposure was during combat.  In fact, he specifically noted that the small arms fire and grenade explosions occurred during basic training.  On remand, the Veteran was invited to specifically indicate whether he was involved in combat during service; however, no such allegation of combat service was made, and as such 38 U.S.C.A. § 1154(b) is not for application. 

The Board has considered the evidence of record, including the VA medical records, private treatment records, lay statements, and numerous articles submitted by the Veteran regarding the relationship between diabetes mellitus, hypertension and metabolic syndrome.  As to the Veteran's assertions, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Here, the Board does not find that the Veteran is competent to determine the etiology of his hypertension or metabolic syndrome.  Although the Veteran is competent to report his symptoms, he has not been shown to be competent to link his claimed disorder to service, including his herbicide exposure, or to his service-connected disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the Veteran's statements offered in support of his claim have been given full consideration by the Board, they are not considered competent evidence to establish a nexus between hypertension or metabolic syndrome and service or his service-connected disabilities.  Further, he has not asserted continuity since service.  Rather, the Veteran reported the onset of diabetes in the late 1990s, and the onset of hypertension in late 1999, and he did not suggest when his hyperlipidemia was first evident. 

Regarding the medical articles and information submitted by the Veteran, the Board observes that generally, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  The Internet reports, however, were unaccompanied by a medical expert opinion which suggested they had any bearing on this Veteran's case.  The Internet evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a causal relationship between the Veteran's hypertension or metabolic syndrome and his service, or his service-connected disabilities.  Accordingly, they are of negligible probative value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).

In concluding that the most persuasive evidence is against the claim of service connection for hypertension and for metabolic syndrome, the Board accords particular probative value to the December 2009 VA examiner's opinion.  That opinion, that the Veteran's hypertension and metabolic disorder were not caused by or the result of military service or his service-connected diabetes mellitus or prostate cancer, was arrived at after thorough and comprehensive review of the claims folder containing service and post-service medical records, both private and from VA; the Veteran's actual medical history; and, current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinion was well-reasoned because it was supported by adequate rationale suggesting hypertension was likely hereditary, and metabolic syndrome would also have a strong genetic component.  In addition, the examiner did not relate either disability to service-connected disabilities.  The examiner specifically reasoned that the hypertension was mild and well-controlled, and that there was no evidence that it was worsened by any condition, and the examiner concluded that metabolic syndrome, which was noted to be definitionally related to hypertension, was not related to the Veteran's diabetes mellitus or adenocarcinoma of the prostate.  Thus, the Board finds the December 2009 VA doctor's opinion to be persuasive, and notes that this is against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

As to the claim that his hypertension and metabolic syndrome are related to herbicide exposure, hypertension and metabolic syndrome are not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of hypertension or metabolic syndrome in humans, and no competent individual has suggested they are linked to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010)

Because the most probative evidence fails to establish hypertension or metabolic syndrome was present during service or within one year thereafter, or that it was caused or aggravated by the Veteran's service-connected diabetes mellitus or prostate cancer, the preponderance of the evidence is against the claim, and service connection is denied.

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's hypertension, and for the Veteran's metabolic syndrome.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or prostate cancer, is denied.  

Entitlement to service connection for metabolic syndrome, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or prostate cancer, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


